Case 2:20-cr-00031-BWC Document 33 Filed 07/31/20 Page 1 of 4



                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                                By CAsbell at 4:31 pm, Jul 31, 2020
Case 2:20-cr-00031-BWC Document 33 Filed 07/31/20 Page 2 of 4
Case 2:20-cr-00031-BWC Document 33 Filed 07/31/20 Page 3 of 4
Case 2:20-cr-00031-BWC Document 33 Filed 07/31/20 Page 4 of 4
